DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/505,892, filed on February 22, 2017.

Status of Claims
Claims 1-2 and 10-17 are pending, with claims 1-2, 11-12, and 14 currently amended.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 10-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 10-17 of copending Application No. 15/505,892 in view of Chui et al. (US PG-Pub No.: 2007/0170541 A1, hereinafter, “Chui”), prior art of record, and Abe (US PG-Pub No.: 2005/0082533 A1, hereinafter, “Abe”), prior art of record. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is to compare claims 1-2 and 10-17 of instant application with claims 1-2 and 10-17 of co-pending application 15/505,892.

Instant Application
Co-pending Application 15/505,892, hereinafter, “’892”
Claim 1
A method for forming a foreign oxide or foreign nitride layer (6) on a semiconductor substrate (1), the method comprising:
providing the semiconductor substrate (1) having an oxidized surface layer (3), the oxidized surface layer comprising a native oxide being formed from semiconductor material of the semiconductor substrate;
supplying a foreign element (5) on the oxidized surface layer, while the substrate is kept at room temperature, using a deposition method which is sputtering or evaporation; and
keeping the oxidized surface layer at an elevated temperature so as to oxidize at least partially the supplied foreign element by oxygen initially present in the oxidized surface layer (3),
wherein the foreign element is silicon, and
wherein the semiconductor substrate comprises germanium.
Claim 1
A method for forming a foreign oxide or foreign nitride layer (6) on a semiconductor substrate (1), the method comprising:
providing the semiconductor substrate (1) comprising germanium and having an oxidized or nitridized surface layer (3) comprising oxidized or nitridized germanium;
supplying a foreign element (5)on the oxidized or nitridized surface layer, wherein the foreign element consists of silicon; and
keeping the oxidized or nitridized surface layer at an elevated temperature to oxidize or nitridize the foreign element by an oxygen or nitrogen, initially present in the oxidized surface layer (3).
Claim 2
The method as defined in claim 1, wherein the method comprises:
forming a transient layer (4) by depositing the foreign element on the oxidized surface layer; and
heat-treating the oxidized surface layer (3) and the transient layer (4) thereon so as to oxidize at least partially the transient layer by the oxygen initially present in the oxidized or nitridized surface layer.
Claim 2
The method as defined in claim 1, further comprising:
forming a transient layer (4) by depositing the foreign element on the oxidized or nitridized surface layer; and
heat-treating the oxidized or nitridized surface layer (3)and the transient layer (4) thereon so as to oxidize or nitridize at least a portion of the transient layer.
Claim 10
The method as defined in claim 1, wherein the elevated temperature is equal to or higher than 300 °C.
Claim 10
The method as defined in claim 1, wherein the elevated temperature is equal to or higher than 300 ºC.
Claim 11
The method as defined in claim 1, wherein providing the semiconductor substrate having the oxidized surface layer comprises cleaning a surface of the semiconductor substrate and oxidizing the thereby cleaned surface.
Claim 11
The method as defined in claim 1, wherein the providing the semiconductor substrate further comprises cleaning a surface of the semiconductor substrate and oxidizing or nitridizing the cleaned surface to form the oxidized or nitridized surface layer.
Claim 12
A method for forming a semiconductor device, the method comprising forming the foreign oxide layer on the substrate of a semiconductor according to claim 1.
Claim 12
The method as defined in claim 1, further comprising forming a foreign oxide or foreign nitride layer on the substrate comprising the oxidized or nitridized foreign element.
Claim 13
The method as defined in claim 12, wherein the semiconductor device is one of a light emitting diode, a photodetector, a semiconductor laser, a photovoltaic cell, a transistor such as a metal-oxide-semiconductor field-effect transistor, a metal-oxide-semiconductor capacitor, a high-electron-mobility transistor, and a semiconductor photosynthetic cell.
Claim 13
The method as defined in claim 12, wherein the semiconductor device is one of a light emitting diode, a photodetector, a semiconductor laser, a photovoltaic cell, a transistor such as a metal- oxide-semiconductor field-effect transistor, a metal-oxide-semiconductor capacitor, a high-electron-mobility transistor, and a semiconductor photosynthetic cell.
Claim 14
A semiconductor structure comprising the foreign oxide layer (6) formed on the semiconductor substrate (1) by a method as defined in claim 1.
Claim 14
A semiconductor structure comprising a foreign oxide or foreign nitride layer (6) formed on the semiconductor substrate (1) by the method as defined in claim 1.
Claim 15
The semiconductor structure as defined in claim 14 comprising the foreign oxide layer comprising silicon, the silicon dioxide being substantially free of +1 oxidation states.
Claim 15
The semiconductor structure as defined in claim 14, wherein the foreign oxide layer comprises silicon dioxide being substantially free of +1 oxidation states.
Claim 16
A semiconductor device comprising the semiconductor structure as defined in claim 14.
Claim 16
A semiconductor device comprising a semiconductor structure as defined in claim 14.
Claim 17
The semiconductor device as defined in claim 16, wherein the semiconductor device is one of a light emitting diode, a photodetector, a semiconductor laser, a photovoltaic cell, a transistor such as a metal-oxide-semiconductor field-effect transistor, a metal-oxide-semiconductor capacitor, a high-electron-mobility transistor, and a semiconductor photosynthetic cell.
Claim 17
The semiconductor device as defined in claim 16, wherein the semiconductor device is one of a light emitting diode, a photodetector, a semiconductor laser, a photovoltaic cell, a transistor such as metal-oxide- semiconductor field-effect transistor, a metal-oxide-semiconductor capacitor, a high- electron-mobility transistor, and semiconductor photosynthetic cell.


As shown in the comparison chart above, claim 1 of '892 recites all the limitations of claim 1 of instant application except while the substrate is kept at room temperature, supplying the foreign element using a deposition method which is sputtering or evaporation.
Chui, however, discloses a method (see Chui, FIGs. 3A and 3B) for forming a foreign oxide or foreign nitride layer (304, ¶ [0057]) on a semiconductor substrate (302, ¶ [0057]), the method comprising: supplying a foreign element (305) using a deposition method which is sputtering or evaporation (¶ [0059]). And Abe discloses deposition of silicon using sputtering method while keeping a substrate at room temperature (Abe, ¶ [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to supply the foreign element using a deposition method which is sputtering or evaporation while the substrate is kept at room temperature, as taught by Chui and Abe, since the methods are commonly available (Chui, ¶ [0059]). The selection of a known method (sputtering or evaporation at room temperature) based on its suitability for its intended use (to deposit a foreign element) supports a prima facie obviousness determination. See MPEP § 2144.07.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chui et al. (US PG-Pub No.: 2007/0170541 A1, hereinafter, “Chui”), prior art of record, in view of Jimenez et al. (“Si-indiffusion and O-outdiffusion processes at Si/SiO2/GaAs-oxides/GaAs structures: Implications in SiO2 formation and GaAs regrowth," Journal of Vacuum Science & Technology B 12, 3095(1994), hereinafter, “Jimenez”), prior art of record, and Abe (US PG-Pub No.: 2005/0082533 A1, hereinafter, “Abe”), prior art of record.
Regarding claim 1, Chui discloses a method (see Chui, FIGs. 3A and 3B) for forming a foreign oxide layer (304, ¶ [0057]) on a semiconductor substrate (302, ¶ [0057]), the method comprising:
providing the semiconductor substrate (302+303, ¶ [0057]) having an oxidized surface layer (303, ¶ [0057]); the oxidized surface layer (303) comprising a native oxide (¶ [0059]) being formed from semiconductor material (Ge) of the semiconductor substrate (302 made of Ge, ¶ [0057]);
supplying a foreign element (305, which is a metal silicate including Si, ¶ [0057]; according lines 1-5 of page 4 of specification of instant application, a foreign element is interpreted as an element different from the substrate) on the oxidized surface layer (303, FIG. 3A) using a deposition method which is sputtering or evaporation (¶ [0059]); and
keeping the oxidized surface layer (303) at an elevated temperature (annealing process, ¶ [0057]) so as to oxidize at least partially the supplied foreign element (305, a metal silicate including Si) by the oxygen initially present in the oxidized surface layer (303, ¶ [0057] and FIG. 3B),
wherein the semiconductor substrate (302) comprises germanium (¶ [0057]).
Chui discloses that the foreign element (305) comprises a metal silicate including Si (¶ [0057]); therefore, in this interpretation, Chui discloses that the foreign element is Si. Wherein the unstable Geo reacts with oxidizable metal silicate to form more stable metal oxide silicate. However, if the claim limitation reciting that the foreign element is silicon is interpreted as the foreign element consists of Si, then Chui fails to disclose the limitation.
Jimenez, however, discloses a method for forming a foreign oxide or foreign nitride layer (SiO2; see Jimenez, FIG. 5) on a semiconductor substrate (GaAs, FIG. 5), the method comprising that the foreign element is Si (Section II. Experiment). Wherein the unstable GaAsO reacts with oxidizable silicon to create more stable silicon oxide.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Chui’s foreign element with silicon, as taught by Jimenez, in order to reduce GeO and form more stable silicon oxide or silicon germanium oxide dielectric (see Jimenez, Section I: Introduction).
Chui in view of Jimenez is silent regarding that the substrate is at room temperature during silicon deposition.
Abe, however, discloses deposition of silicon using sputtering method while keeping a substrate at room temperature (Abe, ¶ [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to supply the foreign element using a deposition method which is sputtering or evaporation while the substrate is kept at room temperature, as taught by Abe, since the selection of a known method (sputtering at room temperature) based on its suitability for its intended use (to deposit silicon) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 2, Chui in view of Jimenez and Abe discloses the method as defined in claim 1, wherein the method comprises: forming a transient layer (305) by depositing the foreign element (305 including Si) on the oxidized surface layer (303); and heat-treating the oxidized surface layer (303) and the transient layer (305) thereon so as to oxidize at least partially the transient layer (305) by the oxygen, respectively, initially present in the oxidized surface layer (303, FIGs. 3A and 3B).

Regarding claim 10, Chui in view of Jimenez and Abe discloses the method as defined in claim 1.
Chui is silent regarding that the elevated temperature is equal to or higher than 300 °C.
However, Jimenez discloses that the elevated temperature is equal to or higher than 300 °C (see Jimenez, Section II: Experiment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the elevated temperature equal to or higher than 300 °C, since the selection of a known method with suitable temperature based on its suitability for its intended use (annealing) supports a prima facie obviousness determination. See MPEP § 2144.07.
Regarding claim 11, Chui in view of Jimenez and Abe discloses the method as defined in claim 1.
Chui is silent regarding that providing the semiconductor substrate having the oxidized surface layer comprises cleaning a surface of the semiconductor substrate and oxidizing the thereby cleaned surface.
However, Jimenez discloses cleaning a surface of a semiconductor substrate and oxidizing the thereby cleaned surface (Section II: Experiment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to clean Chui’s surface of the semiconductor substrate and oxidizing the thereby cleaned surface, as taught by Jimenez, in order to achieve better quality device (Jimenez, Section II, Experiment).

Regarding claim 12, Chui in view of Jimenez and Abe discloses a method for forming a semiconductor device, the method comprising forming the foreign oxide (304) layer on the substrate (302, FIG. 2B) of a semiconductor according to claim 1.

Regarding claim 13, Chui in view of Jimenez and Abe discloses the method as defined in claim 12, wherein the semiconductor device is one of a light emitting diode, a photodetector, a semiconductor laser, a photovoltaic cell, a transistor such as a metal-oxide-semiconductor field-effect transistor, a metal-oxide-semiconductor capacitor, a high-electron-mobility transistor, and a semiconductor photosynthetic cell (Chui, ¶¶ [0004] and [0009]).

Regarding claim 14, Chui in view of Jimenez and Abe discloses a semiconductor structure (Chui, FIG. 3B) comprising the foreign oxide (304) formed on the semiconductor substrate (302) by the method as defined in claim 1.

Regarding claim 15, Chui in view of Jimenez and Abe discloses the semiconductor structure as defined in claim 14 comprising the foreign oxide layer comprising silicon (see statement above regarding claim 1), the silicon dioxide being substantially free of +1 oxidation states (Jimenez, Section II: Experiment).

Regarding claim 16, Chui in view of Jimenez and Abe discloses a semiconductor device comprising the semiconductor structure as defined in claim 14.

Regarding claim 17, Chui in view of Jimenez and Abe discloses the semiconductor device as defined in claim 16, wherein the semiconductor device is one of a light emitting diode, a photodetector, a semiconductor laser, a photovoltaic cell, a transistor such as a metal-oxide-semiconductor field-effect transistor, a metal-oxide-semiconductor capacitor, a high-electron- mobility transistor, and a semiconductor photosynthetic cell (Chui, ¶¶ [0004] and [0009]).

Response to Arguments
Applicant's arguments filed on June 27, 2022 regarding claim 1 have been fully considered but they are not persuasive. Applicant alleged that Chui fails to disclose that the oxidized surface layer comprises a native oxide (Remarks, pages 5-6). Examiner respectfully disagrees. Chui discloses in ¶ [0059] that the oxidized surface layer 303 comprises a native oxide. Claim 1 is a method claim, therefore, the native oxide 303 can be removed or reacted with others later.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892